Title: To George Washington from Patrick Henry, 9 December 1777
From: Henry, Patrick
To: Washington, George



Sir.
Wmsburgh Decr 9th 1777

An Act of the general Assembly passed last Year empowering me to appoint some proper person to reinlist the Virginia Troops. I did appoint General Stephen, & several Letters passed between us upon the Subject, and by an Extract of a Letter from him to me which I inclose, it appears considerable Progress was made by him in that Business.
I have heard that General Stephen is no longer in Service; and I trouble your Excellency with this, requesting the Favor of you to be pleased to give me soon as possible, a State of the Inlistments that are made of those Troops, that some Means may be thought of for supplying such Deficiency as may happen by the refusal of some of the men to reinlist. In the mean Time in order that the Business may not be totally stopped, I have written to Generals Woodford, Scot, Weedon, &

Muhlenburgh to proceed in finishing so much of that Work as General Stephen left unfinished.
As this Matter is of great Importance to the Service, I wish for its Completion very much, and should be obliged to your Excellency to inform me whether you think any other plan can be adopted more likely to succeed.
I was honor’d with a confidential Letter from your Excellency for which I return you my Thanks.
Perhaps if the State of the Virginia Regiments was known to the Assembly it might induce some Measure for recruiting them. With the highest Regard I have the Honor to be Sir Your Excellency’s most obedient & very humble Servant

P. Henry

